On consideration of the defendant's petition for certification for appeal from the Appellate Court, 163 Conn.App. 458, 136 A.3d 257 (2016), it is ordered as follows:"Granted as to the defendant's claim of plain error and denied as to all other questions presented for review. It is further ordered that upon the defendant's filing of the certified appeal pursuant to Practice Book § 84-9, the case is remanded to the Appellate Court with direction to consider the defendant's claim of plain error in light of State v. McClain, 324 Conn. 802, 155 A.3d 209 (2017)."